EXHIBIT 10.8 WELLS FARGO CONTINUING GUARANTY TO:WELLS FARGO BANK, NATIONAL ASSOCIATION 1.GUARANTY; DEFINITIONS.In consideration of any credit or other financial accommodation heretofore, now or hereafter extended or made to SunPower Corporation ("Borrowers"), or any of them, by WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank"), and for other valuable consideration, the undersigned SunPowerNorth America, LLC ("Guarantor"), jointly and severally unconditionally guarantees and promises to pay to Bankor order, on demand in lawful money of the United States of America and in immediately available funds, any andall Indebtedness of any of the Borrowers to Bank.The term "Indebtedness" is used herein in its mostcomprehensive sense and includes any and all advances, debts, obligations and liabilities of Borrowers, or any of them, heretofore, now or hereafter made, incurred or created, whether voluntary or involuntary and howeverarising, whether due or not due, absolute or contingent, liquidated or unliquidated, determined or undetermined, including under any swap, derivative, foreign exchange, hedge, deposit, treasury management or other similar transaction or arrangement, and whether Borrowers may be liable individually or jointly with others, or whether recovery upon such Indebtedness may be or hereafter becomes unenforceable.This Guaranty is a guaranty of payment and not collection. 2.MAXIMUM LIABILITY; SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION UNDER OTHER GUARANTIES.The liability of Guarantor shall not exceed at any time the sum of (a) $50,000,000.00, (b) allaccrued and unpaid interest on any Indebtedness, and (c) all costs and expenses pertaining to the enforcementof this Guaranty and/or the collection of the Indebtedness.Notwithstanding the foregoing, Bank may permit the Indebtedness of Borrowers to exceed Guarantor's liability.This is a continuing guaranty and all rights, powers and remedies hereunder shall apply to all past, present and future Indebtedness of each of the Borrowers toBank, including that arising under successive transactions which shall either continue the Indebtedness, increaseor decrease it, or from time to time create new Indebtedness after all or any prior Indebtedness has beensatisfied, and notwithstanding the death, incapacity, dissolution, liquidation or bankruptcy of any of the Borrowersor Guarantor or any other event or proceeding affecting any of the Borrowers or Guarantor.This Guaranty shallnot apply to any new Indebtedness created after actual receipt by Bank of written notice of its revocation as tosuch new Indebtedness; provided however, that loans or advances made by Bank to any of the Borrowers after revocation under commitments existing prior to receipt by Bank of such revocation, and extensions, renewals or modifications, of any kind, of Indebtedness incurred by any of the Borrowers or committed by Bank prior toreceipt by Bank of such revocation, shall not be considered new Indebtedness.Any such notice must be sent to Bank by registered U.S. mail, postage prepaid, addressed to its office at Peninsula Technology
